El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Pablo Lebrón Bernes fné denunciado ante la Corte Municipal de Fajardo por Francisco Yélez Ortiz, Jefe de Distrito de la Policía Insular, por una infracción a la sección 29 de la Ley de Arbitrios No. 85 de 1925 (p. 585).
Condenado por la corte municipal, apeló a la del distrito, Humaeao. En ésta se señaló el nuevo juicio para junio 9, 1932. Se llamó la causa y ambas partes anunciaron estar listas. Muestra el récord que antes de comenzar la práctica de la prueba ocurrió lo que sigue:
“Liedo. Burset: Señor Juez, en este caso vamos a presentar una excepción perentoria, a reserva de reproducirla más tarde por escrito. Nosotros entendemos que el delito por el cual se denuncia a este acu-sado, que es una infracción a la sección 29 de la Ley Número 85, de 1925, o sea de la Ley de Arbitrios, no constituye delito público en Puerto Rico. Sostenemos que la denuncia no imputa un delito pú-*590blico en Puerto Rico, porque entendemos que la sección 29 de la Ley de Arbitrios No. 85, de 1925, no puede existir estando penado por una Ley Federal, o sea, la Ley de Prohibición Nacional, por poseer alam-biques o 'aparatos destinados a la fabricación de licores. . . .
“(El Hon. Fiscal argumentó en oposición a la excepción peren-toria presentada por el abogado defensor).
“Hon. Juez: La Corte resuelve l'a cuestión, indicando que su cri-terio es contrario a lo sostenido por la defensa, entendiendo' que ésa no es la teoría correcta. . . .
“Licdo. Burset: Respetuosamente anotamos una excepción, y solici-tamos ahora que se devuelva la propiedad ocupada, por entender que ha sido ilegalmente obtenida, porque la orden de allanamiento es de-fectuosa, por no describirse en ella de una manera clara y detallada como exige la ley, la propiedad que se va a registrar o sea el domici-lio del acusado que no está claramente detallado- en la orden de alla-namiento. ...
“Hon. Fiscal: ... la moción, según nosotros entendemos, está fuera de lugar.
“Licdo. Burset: La única prueba es la propia orden de allana-miento.
“Hon. Juez: La Corte entiende también que la moción es tardía, que es necesario continuar perdiendo tiempo sobre esta cuestión. La Corte tiene el criterio formado de que debe declarar sin lugar la moción,' porque es tardía, ya qué está la evidencia en posesión de El Pueblo, aún cuando haya sido obtenida por una orden de allanamiento defectuosa, o en violación de cualquiera otra Ley, y el juicio está -pró-ximo a empezar. Si no se impugna el procedimiento por cualquier otro motivo, el expuesto por la defensa no es suficiente para ordenar la devolución de la evidencia ocupada.
“Licdo. Burset: Tomamos excepción. Y ahora alega el acusado que ha sido absuelto en la Corte Municipal de Fajardo el día 16 de febrero de 1932, por estos mismos hechos, habiendo sido- denunciado por Infracción a la Ley Nacional de Prohibición.
“Hon. Fiscal: Evidencia.
“Licdo. Burset: Presentamos en evidencia una copia de la sen-tencia dictada por el Juez Municipial de Fajardo, certificada por el Secretario de aquella Corte, y una copia de la denuncia presentada por El Pueblo contra Pablo Lebrón Bernes, por infracción a la Ley Nacional de Prohibición. Y presentamos esta certificación para sos-tener que este acusado fué obsuelto por estos mismos hechos.
“Hon. Fiscal: Con nuestra oposición, señor Juez.
*591“Hon. Juez: A los efectos de la moción sobre absolución anterior la Corte admite la evidencia ofrecida y fundándose en ella se declara sin lugar la moción, por entender que son dos cuestiones distintas, la que aparece en la denuncia ante la Corte Municipal ,de Fajardo, y la denuncia que ahora está pendiente ante la Corte.
“Liedo. Burset: Respetuosamente anotamos una excepción.
“Hon. Juez: Alegación?
“Liedo. Burset: El acusado es inocente.”
Procedióse seguidamente a practicar la prueba con el. siguiente resultado:
Francisco Vélez, Jefe Distrito P. I., denunciante, conoce al acusado y el 30 de octubre le ocupó en su casa el alambique que está ante la corte. Le preguntó si el alambique era suyo y si lo tenía inscrito en la Tesorería de Puerto Rico y le contestó que era suyo y que no lo tenía inscrito. El alam-bique ocupado es capaz de destilar alcohol. Explica cómo funciona.
La defensa aceptó que un policía insular que había com-parecido como testigo de cargo declararía igual que su jefe.
El Fiscal introdujo entonces como prueba el alambique, compuesto de un recipiente, de un rectificador, de un tubo de goma y de una serpentina. Se opuso la defensa. La corte lo admitió y la defensa tomó excepción.
En ese estado el procedimiento la defensa presentó una moción de nonsuit que fue declarada sin lugar. No intro-dujo evidencia, y la corte dictó sentencia declarando al acu-sado culpable de un delito de infracción a la sección 29 de la Ley No. 85 de 1925, imponiéndole treinta y cinco días de cárcel con las costas.
No conforme el acusado, apeló. En su alegato señala la comisión de seis errores.
 El primer señalamiento se refiere a la nulidad de la orden de allanamiento y el quinto a la admisión como prueba del alambique ocupado a virtud de dicha orden. Ambos guardan estrecha relación.
El fiscal llama la atención hacia el hecho de que la orden *592de allanamiento no figura en los autos y así es en verdad. El 'apelante no ha colocado, pues, a esta corte en condiciones de resolver sobre la nulidad alegada.
Además la cuestión se suscitó en el acto del juicio después de ambas partes haber anunciado que se encontraban listas y era por consiguiente tardía. En el caso de El Pueblo v. Cerecedo, 21 D.P.R. 56, 61, esta corte se expresó así:
“ ‘Entiende esta defensa que la admisión, hecha por la corte, de los dos libros de cuentas y copiador, aún en el caso de que se hubiera probado que ellos pertenecían a Cerecedo, el acusado, fué error en perjuicio de los derechos esenciales del acusado.’
“Argumentando este error, el apelante sostiene que la Corte de Distrito violó principios consagrados por las Enmiendas IV y V a la Constitución de los Estados Unidos de América. Sin embargo, hay una circunstancia que impide que este error pueda ser siquiera alegado y discutido en este caso.
“Los libros se ocuparon por virtud de cierta orden de allana-miento librada por el Juez Municipal de San Juan, y el acusado nada objetó hasta el momento de celebrarse la vista. Tal momento no era el oportuno y la Corte de Distrito al admitir los documentos que según hemos visto se referían al delito investigado, no- violó ningún principio constitucional, de acuerdo con la jurisprudencia que a con-tinuación citamos.
“ ‘Admitiendo que los billetes de Lotería y los efectos fueron ocu-pados ilegalmente, esto no constituye sin embargo un motivo legal de oposición a su admisión como prueba. Si la orden de allanamiento fué ilegal, o si el funcionario que la cumplimentó se excedió en sus atribuciones, la persona a petición de la cual fué librada dicha orden, o el funcionario serían responsables del perjuicio causado. Pero ésta no es una buena razón para que sean excluidos como prueba- los do-cumentos ocupados si ellos eran pertinentes al caso, como indiscutible-mente lo fueron. En la presentación de documentos como prueba la corte no puede tomar en consideración la forma en que se obtu-vieron, o sea, si fueron adquiridos legal o ilegalmente, ni constituyen ellos una alegación de carácter independiente del punto en discusión en la que pueda fundarse la resolución de dicha cuestión.’ Com. V. Dana, 2 Mete., 329. V/Igmore sobre Evidencia, art. 2183. 35 Cyc. Searches and Seizures, 1271, 1272.
“ ‘El mismo principio se había establecido en el caso de People v. Adams, 176 N. Y. 351, contra cuya sentencia se interpuso apelación *593para ante esta corte, y en el que se resolvió que si los documentos ocu-pados además de los billetes de una especie de lotería eran prueba pertinente del caso, como así lo consideró la corte, eran admisibles como prueba en el juicio expresándose la Corte en la página 358, como sigue: “El principio fundamental es claramente que cuando la corte está celebrando un juicio criminal, no tomará en consideración la forma en que los testigos ban obtenido los documentos u otros objetos de uso personal, que son esenciales y que ban sido debidamente ofrecidos como prueba.” Esta doctrina de tal modo establecida por la Corte de Apelaciones de New York y que ba sido aprobada por este Tribunal y según la cual en la vista de una causa criminal la corte no permitirá que se promueva una cuestión indirecta respecto al origen de pruebas que son pertinentes, ba sido sancionada por tantas de-cisiones de los Estados que sería imposible citar o bacer referen-cia a ellas en particular. Muchas de las mismas ban sido citadas en la nota del caso State v. Turner, 136 Am. St. Rep., 129, 135 et seq. Después de citar numerosos casos dice el editor: “El principio en que se fundan todas estas resoluciones es claramente que cuando la corte se encuentra ocupada en la celebración de una causa criminal, no tendrá en consideración- la forma o manera en que ba adquirido' un testigo ciertos documentos u otros efectos objeto de prueba que son esenciales y que ban sido debidamente presentados como prueba. People v. Adams, 176 N. Y., 351, 98 Am. St. Rep., 675; 68 N. E. 636; 63 L.R.A. 406. Este examen o investigación no forma parte necesa-riamente de la acción principal y ponerlo en práctica sería demorar el curso ordenado de una causa .y considerar incidentalmente una cuestión que ba venido a interponerse en el curso de dicba causa y que es enteramente independiente de la misma.’ Weeks v. United States, 232 U. S. 383.”
Por el segundo señalamiento se levanta la cuestión suscitada por la excepción previa. Se argumenta por el propio apelante como sigue:
“En el presente caso se trata de una denuncia por una infracción a la sec. 29 de la Ley No. 85 del 1925 conocida por la Ley de Arbitrios, en la que se bace penable el poseer un alambique sin tenerlo' inscrito en la oficina del Tesorero de Puerto Rico. Esta sección es igual a la see. 61 de la misma Ley de Arbitrios de 1919.
“El acusado presentó una excepción perentoria alegando que los hechos consignados en'la denuncia no constituyen un delito público, porque entendía que esta sección está derogada o mejor dicho no *594puede subsistir estando penado estos hechos por la ley federal de prohibición. Con la excepción del 'apelante fué declarada sin lugar la excepción perentoria.
“¿Tiene facultad nuestra Legislatura para promulgar leyes que estén en oposición a leyes federales o que tácitamente la deroguen! Esta pregunta queda contestada indudablemente en la negativa. El poder y la facultad de nuestra Legislatura insular está limitada por el poder y la facultad del Congreso de los Estados Enidos.
“Antes de ser promulgada la ley conocida por Ley de Prohibición Nacional, existía en los Estados Unidos y existe en la actualidad otra ley conocida por Ley de Eentas Internas, y en su sección VI, o sea Estatutos Eevisados de los Estados Unidos, see. 3258 disponía que toda persona que estuviere en posesión de un alambique para fabri-car licor estaba en la obligación ele inscribirlo en la oficina del colector de rentas internas y el no hacerlo así era constitutivo de un delito. Como se ve esta see. 3258 de los Estatutos Eevisados de los Estados Unidos es análoga a la nuestra contenida en nuestra Ley de Arbitrios, la única diferencia es que en aquélla la obligación es ele inscribir el alambique con el colector de rentas internas y en ésta es de inscribirlo en la oficina del Tesorero de Puerto Eico.
“Y así se verá que todas aquellas leyes de rentas internas fede-rales que estaban relacionadas con licores intoxicantes fueron deroga-das por la Ley de Prohibición y no creemos que nuestra Legislatura insular haya de tener facultades más amplias que el propio Congreso americano para, poder legislar sobre estas materias. Para sostener nuestro punto de vista, vamos a copiarle alguna de las decisiones de los tribunales americanos resolviendo sobre esta contención.
“ 'Eev. St. see. 3258, 3281 (Comp. St. 5994, 6021), making it an offense to have an unregistered still or to carry on the business of distiller without giving bond or with the intent to defraud the United States of the tax, so far as relates to stills for the manufacture of liquor for beverage purposes, held repealed by the National Prohibition Act of October 28, 1919. Gray vs. U. S., 276 F. 395.”
Si la ley insular no se refiriera como se refiere expresa-mente a alambiques capaces de “destilar alcohol para fines medicinales, industriales, científicos o sacramentales,” tendría razón el apelante.
El propio caso de Gray vs. U. S., 276 F. 395 que el ape-lante invoca limita expresamente la derogación “a al am-*595Triques para la manufactura de licor con fines de bebida.” E igual limitación contienen los otros casos qne cita.
Y se comprende perfectamente qne así sea porqne lo qne tendió a prohibir la ley federal fné la bebida de licores em-briagantes, qnedando autorizado el uso del alcohol, base de dichos licores, para fines industriales, científicos, medicinales o sacramentales, siendo en tal virtud legal su fabricación para esos propósitos siempre desde luego qne se cumpliera con lo exigido por la ley sobre el particular.
El tercer señalamiento se formula así:
“La Corte ele Distrito ele Hnmacao cometió error al desestimar la alegación del acusado de haber sido absuelto anteriormente por los mismos hechos.”
Carece de fundamento. La absolución anterior que se invoca lo fue de un delito de infracción a la Ley Nacional de Prohibición consistente en la posesión de un galón de ron, bebida embriagante, hecho distinto del imputado en este caso.-
El cuarto señalamiento es como sigue:
“La Corte de Distrito de Huma cao cometió error al permitir al testigo Francisco Yélez Ortiz declarar como perito.”
No existe. Creemos que dada la competencia que reve-laron sus contestaciones, el testigo estaba capacitado para declarar sobre lo que era un alambique y sobre cómo funcio-naba.
Por el sexto y último señalamiento se sostiene que la corte erró al declarar sin lugar la moción de nonsuit.
Argumentándolo dice en su alegato el apelante:
“En el presente caso, claramente se verá examinando en su tota-lidad toda la evidencia aportada por la prueba de El Pueblo, que no establece en ninguna parte ni en forma alguna dos de los extremos más importantes en casos de esta naturalza, a saber: que el alambi-que sea capaz de destilar alcohol para fines medicinales, sacramentales o científicos; ni que dicho alambique no estuviera inscrito en la oficina del Tesorero de Puerto Rico.”
A nuestro juicio la prueba .demuestra'amibos' extremos. *596Basta recordar lo que declaró el testigo Vélez, a saber: que el alambique ocupado en la casa del acusado pertenecía a éste que no lo tenía inscrito en la Tesorería y era capaz do destilar alcohol qne como tal es susceptible de usarse para fines industriales, científicos y medicinales.

Debe confirmarse la sentencia recurrida.